DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Applicant’s RCE, Remarks, Arguments and Amendments filed 05/12/2022.
Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2022 has been entered.
Information Disclosure Statement
4. The information disclosure statements (IDS) submitted on 05/12/2022, 09/01/2022, 03/11/2022, and 04/12/2022 were submitted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner and electronically signed as attached.
Allowable Subject Matter
 5. After a thorough search and examination of the instant application, and in light of the following, a notice of allowability is presented below:
Prosecution history of the instant application; 
An updated search on prior art conducted in domains (PE2E, EAST, NPL-ACM, Google, Google Patents and Scholar, IP Discovery, NPL-IEEE, etc.); 
Claims 1-6, 8-24, 26-41 and 43-60 (renumbered to 1-57) are allowed.  
Examiner’s Amendments
6. An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The Examiner's Amendments listed below is to address formality of claims 12, 30, 47 and 57 which indicate typographical error. Specification Paragraph [0167] also indicate the same typographical error. 
6.1. Please amend Paragraph [0167] as below:
[00167] The process displays graphical user interface links to news items for a set of matched transactions in the graphical user interface (step 1300). The process displays a set of graphical indicators graphically associating the news items with the set of matched transactions (step 1302), with the process terminating thereafter.

6.2. Please amend below claims 12, 30, 47 and 57 as below:
12. (Currently Amended) The information processing system of claim 11, wherein in performing the number of actions for the set of matched transactions, the news information processor is further configured to:
display links to the news items for the set of matched transactions in the graphical user interface; and
display a set of graphical indicators graphically associating the news items with the set of matched transactions.

30. (Currently Amended) The information processing system of claim 29, wherein in performing the number of actions for the set of matched transactions, the application layer is further configured to:
display links to the news items for the set of matched transactions in the graphical user interface; and
display a set of graphical indicators graphically associating the news items with the set of matched transactions.

47. (Currently Amended) The method of claim 46, wherein performing, by the computer system, the number of actions for the set of matched transactions further comprises:
displaying graphical user interface links to the news items for the set of matched transactions in the graphical user interface; and
displaying a set of graphical indicators graphically associating the news items with the set of matched transactions.

57. (Currently Amended) The computer program product of claim 56, wherein the sixth program code further comprises:
program code, stored on the computer-readable storage media, executable by the computer system to cause the computer system to display links to the news items for the set of matched transactions in the graphical user interface; and
program code, stored on the computer-readable storage media, executable by the computer system to cause the computer system to display a set of graphical indicators graphically associating the news items with the set of matched transactions.

Reasons for Allowable
7. The following is the Examiner's statement of reasons for allowance:
The application is mainly dedicated to automatically processing events in news items in a network data processing system by identifying relevant news items in the news items based on events in the news items that relate an ability for a set of operators to operate a set of properties. The processing includes determining a context for the events in the relevant news items, clustering the relevant news items, determining using the context for the news events, matching the events to transactions for the set of properties for the events in the set of clusters to form a set of matched transactions. 

In the Examiner's Final Office Actions of 02/22/2022, the rejections were made under U.S.C. $103 as being unpatentable mainly over
Koperski et al.: "CLUSTER-BASED IDENTIFICATION OF NEWS STORIES", (U.S. Application Publication US 20120254188 A1, filed March 29, 2012 and published October 4, 2012, hereafter "Koperski”), in view of
Gordon et al.: "SYSTEM, METHOD, AND COMPUTER PROGRAM PRODUCT FOR DETERMINING WHETHER TO PROMPT AN ACTION BY A PLATFORM IN CONNECTION WITH A MOBILE DEVICE", (U.S. Application Publication US 20180032997 A1, filed October 9, 2013 and published February 1, 2018, hereafter "Gordon”), and further in view of
GRIMES et al.: "Offer Management System and Methods for Targeted Marketing Offer Delivery System", (U.S. Application Publication US 20100106568 A1, filed June 17, 2009, and published April 29, 2010, hereafter "GRIMES”) and 
Fuchs et al.: "Offer Management System and Methods for Targeted Marketing Offer Delivery System", (U.S. Application Publication US 20100106568 A1, filed June 17, 2009, and published April 29, 2010, hereafter "Fuchs”).

In responding to the above rejections, in the Applicant’s RCE, Remarks, Arguments and Amendments filed 03/11/2022 through 05/12/2022, the Applicant further amended the independent claims and the Applicant argued, mainly, that 
“original claim 7, dependent from independent claim 1, has been canceled with its limitations incorporated into claim 1. The Examiner indicated claim 1, so amended, is allowable. Similar amendments are entered into independent claims 20, 21, 36, and 55. Dependent claim 25 depends from independent claim 21 and dependent claim 42, depends from independent claim 36. Claims 25 and 42 recite similar limitations to those of claim 7 and, for the same reasons as claim 7, are canceled with their respective limitations incorporated into their base claims 21 and 36. Independent claims 20 and 55 are amended to incorporate similar limitations to that of original claim 7.
Accordingly, Applicant maintains that all independent claims 1, 20, 21, 36, and 55, all remaining dependent claims (2-6, 8-19, 22-24, 26-35, 37-41, 43-54, 56, and 57), and new dependent claims 58-60, are all allowable over the art of record.”.

In light of further review of the rejections and the claims, in view of the prosecution histories of the instant application, and the results of update searches on the recited subject matters, the Examiner was persuaded that the Applicant’s arguments made in the Remarks is of merits and the Examiner is further specifically persuaded that the features of automatically processing events in news items in a network data processing system by identifying relevant news items in the news items based on events in the news items that relate an ability for a set of operators to operate a set of properties is distinctive from prior art.
“receive news items from a network;
identify relevant news items in the news items based on events in the news items that relate an ability for a set of operators to operate a set of properties;
determine a context for the events in the relevant news items;
cluster the relevant news items according to the events in the relevant news items into a set of clusters based on the events such that the relevant news items about same events are grouped together in the set of clusters, 
wherein the same events are determined using the context for the events, 
wherein in clustering the relevant news items, 
the news information processor is configured to group similar news items into the set of clusters according to the events using the context and semantic meanings for the relevant news items, 
wherein similar news items having the context and the semantic meanings for a same event in the events are in a same cluster in the set of clusters;
match the events to transactions for the set of properties for the events in the set of clusters to form a set of matched transactions; and
perform a number of actions for the set of matched transactions, 
wherein the number of actions comprises at least one of: 
determining a credit rating for a set of entities for the set of matched transactions, or determining a rating for a commercial mortgage-backed security.” 

With respect to the instant application, an update search on prior art in domains (PE2E, EAST, NPL-ACM, Google, NPL-IEEE, Google Patents and Scholar, IP Discovery, etc.) has been conducted. The prior art searched and investigated in the domains (PE2E, NPL-ACM, Google, NPL-IEEE, Google Patents and Scholar, etc.) do not fairly teach or suggest teaching of the subject matter as described above and disclosed in the independent claims 1, 20-21 36 and 55. 

Claims (2-6, 8-19 and 58), (22-24, 26-35 and 59), (37-41, 43-54 and 60) and (56 and 57) are directly or indirectly dependent upon the independent 1, 21, 36 and 55, respectively, and are also distinct from the prior arts for the same reason.
After a search and a thorough examination of the present Application and in light of the prior art, Claims 1-3, 5-10, 12-17 and 19-20 (renumbered to 1-17) are allowed.  
Conclusions
8. Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
9. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
September 10, 2022